Citation Nr: 0114202	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  93-16 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

Entitlement to service connection for a low back disability, 
as proximately due to or the result of the veteran's service-
connected disabilities.

Entitlement to service connection for a bilateral foot 
disability, as proximately due to or the result of the 
veteran's service-connected disabilities.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


REMAND


The veteran served on active duty from May 1966 to 
April 1968.  He has been granted service connection for 
residuals of a right knee injury, residuals of a fracture of 
the right great toe, and tinea pedis.  

Beginning in 1991, the veteran submitted claims for service 
connection for a low back disability, to include low back 
strain and lumbar disc disease, a bilateral foot condition, 
to include circulatory problems in the feet and pes planus, a 
disability of the right shoulder, and additional disability 
of the right foot and leg, variously diagnosed as peripheral 
vascular disease or reflex sympathetic dystrophy.  The 
veteran also requested increased ratings for his 
service-connected disabilities, and a total rating by reason 
of individual unemployability. 

In a rating in May 1991, the regional office (RO) increased 
the veteran's rating for residuals of an injury to the right 
knee from 10 percent to 20 percent, effective from 
February 8, 1991, and increased the rating for residuals of a 
fracture of the right great toe from 0 percent to 10 percent, 
effective from February 28, 1991.  The veteran did not appeal 
the ratings assigned.  The RO denied the veteran's claims for 
service connection for the claimed disabilities, and for a 
total rating based on individual unemployability.  The 
veteran appealed the denied claims, and testified at a 
hearing before the Board sitting at Milwaukee, Wisconsin in 
July 1993.  

In July 1995, the Board remanded the case for additional 
development.  After more information was received, the RO 
again denied the veteran's claims.  The veteran testified at 
another hearing before the Board in October 1997.  

In July 1998, the Board determined that the veteran's claim 
for service connection for a bilateral foot disability was 
not well grounded.  The Board also determined that a low back 
disability, claimed additional disability of the right foot 
and leg, variously diagnosed as peripheral vascular disease 
or reflex sympathetic dystrophy, and a disability of the 
right shoulder were not incurred in or aggravated by active 
service or proximately due to or the result of a 
service-connected disability.  The Board also denied a total 
rating based on individual unemployability due to service 
connected disability. 

Thereafter, the veteran appealed to the U.S. Court of Appeals 
for Veterans Claims (the Court).  

In September, 1999, the Court determined that since the 
veteran had not addressed the claims of entitlement to 
service connection for additional disability of the right 
foot and leg, variously called peripheral vascular disease or 
reflex sympathetic dystrophy, and the claim for a total 
rating by reason of individual unemployability in any of his 
briefs before the Court, such claims on appeal were deemed 
abandoned.  Further, the Court affirmed the Board's 
determination that the appellant was not entitled to service 
connection for a right shoulder disability.  

In reviewing the veteran's claim for service connection for a 
low back disability, the Court noted that the brief and reply 
brief, in essence, had abandoned any argument that the back 
condition was incurred in or aggravated directly by service.  
The Court further determined that, even if he had not 
abandoned that argument, because of inconsistent histories 
provided by the appellant, and because a statement introduced 
by the veteran's physician was conclusory and based on a 
history unsupported by evidence, there was a plausible basis 
in the record for the Board finding that there was no direct 
causation between any inservice injury or disease and his 
current back disability.  The Court, however, found that the 
Board had not addressed with sufficient reasons and bases the 
veteran's claim for secondary service connection for a back 
disability.  Therefore, the Court remanded the veteran's 
claim for secondary service connection for a back disability 
to the Board. 

Finally, the Court determined that the veteran's claim for 
service connection for a bilateral foot disability was well 
grounded, as a statement by one of the veteran's physicians 
diagnosed circulatory problems and fallen arches, and 
indicated that there was some causal connection linking the 
veteran's service-connected disabilities to a chronic low 
back disability, which, in turn, caused the fallen arches and 
a circulatory problem in the feet.  The Court remanded this 
claim for consideration by the Board on its merits.  

In March 2000, the Board issued a decision denying the 
veteran's claim for secondary service connection for a back 
disability and his claim for secondary service connection for 
a disability of both feet.  The Board detailed this long 
history in the Introduction portion of the decision, 
including the denial of the veteran's claim, by both the 
Board and the Court, for service connection for additional 
disability of the right foot and leg, variously diagnosed as 
peripheral vascular disease or reflex sympathetic dystrophy, 
on a direct basis or on a secondary basis.  

In August 2000, the Secretary and the veteran's attorney 
agreed to a Joint Motion for Remand.  The Joint Motion 
mentioned that the appellant was free to submit additional 
evidence and argument regarding these claims.  The Court 
accepted the joint motion, and remanded the case to the 
Board.

The case was then returned to the Board for further appellate 
consideration of the two remaining issues.  

In October 2000, the veteran's attorney submitted a statement 
from Michael J. Fitzgerald, M.D., who reported that the 
veteran was a new patient.  Dr. Fitzgerald stated that the 
veteran had requested a medical opinion regarding his chronic 
back pain and its relationship to his foot and leg injury 
while serving in the Army.  This physician indicated that, 
from the veteran's description and material provided, 
including opinions from other doctors and chiropractors, it 
was certainly possible that the right leg injury contributed 
to a gait imbalance, which, in turn, contributed to chronic 
back pain and degenerative back problems.  This physician 
indicated that he was not a specialist , and that he would 
defer to the expertise of specialists if further examination 
or evaluation was deemed necessary.  This statement was not 
accompanied by any waiver of consideration of such statement 
by the RO.

In November 2000, the veteran's attorney was sent a letter 
informing him that he and the veteran could submit additional 
argument and evidence in support of the appeal.  This letter 
informed the attorney of the provisions of 38 C.F.R. § 20. 
1304 (c) (2000).  In January 2001, the veteran's attorney 
stated that they did not intend to submit any additional 
evidence or argument.  He did not submit a waiver of 
consideration of the October 2000 letter by Dr. Fitzgerald by 
the RO.  

Under 38 C.F.R. § 20.1304, any pertinent evidence submitted 
by the veteran within 90 days following notice to him that 
his appeal has been certified and transferred to the Board 
must be referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the appellant or representative, or unless 
the appeal may be allowed without such referral. 

Since the statement from Dr. Fitzgerald received in October 
2000 was received without the requisite waiver, the case must 
be returned to the RO for its initial consideration.  
Further, it is difficult to evaluate the statement from Dr. 
Fitzgerald without further information.  The statement from 
Dr. Fitzgerald is difficult to place into perspective and 
evaluate, without knowing what information the veteran 
provided this doctor and what information formed the basis 
for his opinion.  Since the case is being remanded, the RO 
should obtain copies of the clinical records of examination 
and treatment by Dr. Fitzgerald beginning in October 2000, 
including the medical history and medical records provided by 
the veteran which were utilized to form the opinion offered 
in the October 2000 statement. 

After obtaining the clinical records from Dr. Fitzgerald, the 
RO should decide whether further examination of the veteran 
is needed to adjudicate the present claims.  

In addition, it is noted that effective November 20, 2000, a 
new law was promulgated, the Veterans' Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
which, in effect, amends the law relating to the duty to 
assist, and the need for notice to the veteran concerning 
searching for an obtaining records, substantiating claims, 
and completing an application for compensation benefits.  The 
law also eliminated, in essence, the need to establish that a 
claim was well grounded.  The law applies to all claims 
pending on the date of enactment.  Pursuant to the VCAA, 
there is now an expanded duty to assist the veteran.  The 
VCAA is now applicable to the present remaining issues on 
appeal.  

Accordingly, the case is hereby remanded to the RO for the 
following actions: 

1.  The RO should obtain copies of the 
clinical records of the veteran's 
examination and treatment by Dr. 
Fitzgerald beginning in October 2000, 
including the medical history and medical 
records provided by the veteran which 
were utilized to form the opinion offered 
in the October 2000 statement.

2.  The RO should then review the 
statement received from Dr. Fitzgerald in 
October 2000 and any additional records 
obtained and decide whether further 
examination of the veteran is needed or 
appropriate in this case. 

3.  If further adjudication results in 
the continuation of the denial of the 
veteran's claims, the case should be 
processed in accordance with appropriate 
appellate procedures, including the 
issuance of a supplemental statement of 
the case.

No action is required of the veteran unless and until he 
receives further notice.  The purpose of this REMAND is to 
procure additional information and to provide due process.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate determination warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





 

